                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

DWAYNE JOSEPH MIDDLETON,                                )
#Y21267,                                                )
                                                        )
                        Plaintiff,                      )
                                                        )
vs.                                                     )       Case No. 18-cv-01995-JPG
                                                        )
MOYA COOK, and                                          )
JOHN DOE,                                               )
                                                        )
                        Defendants.                     )

                                 MEMORANDUM AND ORDER

GILBERT, District Judge:

        Plaintiff Dwayne Joseph Middleton, formerly a detainee in the Franklin County Jail, brings

this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. He asserts a

deliberate indifference to serious medical needs claim for the denial of medication for his Tourette

Syndrome. Plaintiff seeks monetary damages.

        This case is now before the Court for preliminary review of the Second Amended

Complaint1 pursuant to 28 U.S.C. § 1915A. Under section 1915A, the Court is required to screen

prisoner complaints to filter out non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion

of a complaint that is legally frivolous, malicious, fails to state a claim upon which relief may be

granted, or asks for money damages from a defendant who by law is immune from such relief must

be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations of the pro se

complaint are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821

(7th Cir. 2009).


1
 Plaintiff titled his filing “Motion to Amend Complaint.” However, it is clear that Plaintiff intended to
comply with the Court’s order that he file a Second Amended Complaint if he wished to pursue this matter.
The Court will, therefore, treat the document as a Second Amended Complaint.
                                     Second Amended Complaint

        Plaintiff makes the following allegations in his Second Amended Complaint: Plaintiff was

booked into the Franklin County Jail on January 18, 2017. (Doc. 14, p. 1). He told Correctional

Officer House that he suffered from Tourette Syndrome and that without medication to control the

Tourette Syndrome his whole body would lock up causing him to fall. Id. He was told he would

see the doctor or nurse practitioner the following day. Id. He did not. Id. Because Plaintiff did

not receive his medication, his “whole body locked up” and he fell in the shower on January 19,

2017, breaking his nose and splitting his left eye lid open. Id. He signed up for sick call on January

20 but was not seen. (Doc. 14, p. 2). Approximately fourteen days later, he saw Moya Cook. Id.

He told Cook that he suffered from Tourette Syndrome and the type of medication he had been

taking to control the symptoms. Id. Cook told him he did not have Tourette Syndrome and was

just causing problems. Id. She prescribed medication to help him sleep but denied him medication

for his Tourette Syndrome. (Doc. 14, pp. 1-2). On March 29, 2017, his whole “body locked up”

and he fell down courthouse stairs while hand-cuffed and shackled. (Doc. 11, p. 7).2

        Based on the allegations in the Second Amended Complaint, the Court designates a single

count in this pro se action:

        Count 1:         Fourteenth Amendment deliberate indifference claim against Moya
                         Cook for denying medication to treat Plaintiff’s Tourette Syndrome.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any other claim that is mentioned in the




2
  Plaintiff alleged this fact in his Amended Complaint. Normally, an amended complaint supersedes and
replaces the original complaint and renders the original complaint void. See Flannery v. Recording Indus.
Ass'n of Am., 354 F.3d 632, 638 n.1 (7th Cir. 2004). However, as a pro se litigant, Plaintiff will be afforded
some latitude in this regard, and the Court will consider the allegations in the Amended Complaint and the
Second Amended Complaint. See Otis v. Demarasse, 886 F.3d 639, 644–45 (7th Cir. 2018).

                                                      2
Second Amended Complaint but not addressed in this Order should be considered dismissed

without prejudice as inadequately pled under the Twombly pleading standard.3

                                                Discussion

        Prison officials impose cruel and unusual punishment in violation of the Eighth

Amendment when they are deliberately indifferent to a serious medical need. Estelle v. Gamble,

429 U.S. 97, 104 (1976); Chatham v. Davis, 839 F.3d 679, 684 (7th Cir. 2016). Although the

Eighth Amendment does not extend to pretrial detainees, the Due Process Clause of the Fourteenth

Amendment protects pretrial detainees under the same standard as the Eighth Amendment.

Zentmyer v. Kendall County, Ill., 220 F.3d 805, 810 (7th Cir. 2000). To state a claim for deliberate

indifference, an inmate must show that: (1) he suffered from an objectively serious medical

condition; and (2) defendant was deliberately indifferent to a risk of serious harm from that

condition. Id.

        “An objectively serious medical need is ‘one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor's attention.’” Id. (quoting Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir.

1997)). For purposes of this Order, the Court presumes treatment of Plaintiff’s Tourette Syndrome

constitutes a serious medical need.

        Plaintiff notified Cook of his condition and the medication required to control the

symptoms. Without the medication, Plaintiff had already had an incident in which his “whole

body locked up” and he fell in the shower breaking his nose and splitting his left eye lid open. Yet

Cook refused to give Plaintiff medication for his Tourette Syndrome, and subsequently, he fell

down courthouse stairs while hand-cuffed and shackled resulting in injury. These allegations are


3
 An action fails to state a claim upon which relief can be granted if it does not plead “enough facts to state
a claim that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                      3
sufficient for Count 1 to proceed against Cook.

       In the Amended Complaint, Plaintiff identified a “Doctor John Doe” as a defendant in the

case caption but did not state whether that individual was aware of his condition or his need for

medication. He did not describe any action he took to notify that individual of his condition or

need for medication. The same is true for the Second Amended Complaint. There is no mention

of a Doctor, John Doe or otherwise. Accordingly, the John Doe will be dismissed without

prejudice.

                                           Disposition

       IT IS HEREBY ORDERED that Count 1 will proceed against Defendant Moya Cook.

       IT IS FURTHER ORDERED that Defendant Doctor John Doe is DISMISSED without

prejudice and the Clerk is DIRECTED to TERMINATE him in the Case Management/Electronic

Case Filing (“CM/ECF”) system.

       The Clerk of Court is DIRECTED to terminate the pending motion at Doc. 14 and to

rename Doc. 14 as follows: Second Amended Complaint.

       The Clerk of Court shall prepare for Defendant Cook: (1) Form 5 (Notice of a Lawsuit and

Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The

Clerk is DIRECTED to mail these forms, a copy of the Second Amended Complaint, and this

Memorandum and Order to defendant’s place of employment as identified by Plaintiff. If

defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on defendant, and the Court will require defendant to pay the full costs of formal service,

to the extent authorized by the Federal Rules of Civil Procedure.

       If defendant can no longer can be found at the work address provided by Plaintiff, the



                                                  4
employer shall furnish the Clerk with defendant’s current work address, or, if not known, his last

known address. This information shall be used only for sending the forms as directed above or for

formally effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendant is ORDERED to timely file an appropriate responsive pleading to the Second

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

       If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, regardless of

whether his application to proceed in forma pauperis is granted. See 28 U.S.C. § 1915(f)(2)(A).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS FURTHER ORDERED that, pursuant to Local Rule 72.1(a)(2), this action is

REFERRED to a United States Magistrate Judge for further pre-trial proceedings. Further, this

entire matter shall be REFERRED to a United States Magistrate Judge for disposition, pursuant to

Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), if all parties consent to such a referral.

       IT IS SO ORDERED.

       DATED: April 10, 2019
                                                      s/J. Phil Gilbert
                                                      J. Phil Gilbert
                                                      United States District Judge




                                                 5
                                         Notice to Plaintiff

       The Court will take the necessary steps to notify the defendant of this lawsuit and serve her

with a copy of your complaint. After service has been achieved, the defendant will enter her

appearance and file an Answer to the complaint. It will likely take at least 60 days from the date

of this Order to receive the defendant’s Answer, but it is entirely possible that it will take 90 days

or more. When the defendant has filed an Answer, the Court will enter a Scheduling Order

containing important information on deadlines, discovery, and procedures. Plaintiff is advised to

wait until counsel has appeared for the defendant before filing any motions to give the defendant

notice and an opportunity to respond to those motions. Motions filed before defendant’s counsel

has filed an appearance will generally be denied as premature. Plaintiff need not submit any

evidence to the court at this time, unless otherwise directed by the Court.




                                                  6
